Citation Nr: 1748558	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1973 to August 1980; he also has service in a reserve component, to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The case was previously remanded in June 2014 and January 2017, and returns for appellate review.


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran has a right knee disability that was incurred or aggravated during a period of active service.

2.  The evidence of record is against a finding that the Veteran has a left hip disability that was incurred or aggravated during a period of active service, or is secondary to service-connected disability.

3.  The evidence of record is against a finding that the Veteran has a left ankle disability that was incurred or aggravated during a period of active service, or is secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for a left hip disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Laws and Regulations

The Veteran claims that he has current right knee, left hip, and left ankle disabilities that warrant service connection.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(c)(3).  Service connection may be granted for injury or disease incurred or aggravated while on ACDUTRA. 38 U.S.C.A. § 101(24).  INACDUTRA is defined as duty (other than full-time duty) under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred or aggravated while on INACDUTRA, but not for disease.  38 U.S.C.A. § 101(24).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Moreover, where a veteran served on active duty continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
The Board acknowledges that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include arthritis.  38 C.F.R. §§ 3.307, 3.309(a).  However, presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Acciola v. Peake, 22 Vet. App. 320, 323-324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Although a claimant is competent in certain situations to identify a simple condition, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Facts and Analysis

The Veteran contends that his right knee condition stems from impact injuries to his  right knee sustained during active duty, to include daily running with non-flexible combat boots, pushing, pulling, and moving heavy loads in the field; and crawling, climbing and working in inhospitable conditions.  

He also asserts that he suffers from degenerative joint disease and arthritis of his left hip, which he attributes to favoring his right knee when limping or using a cane.  See, August 2010 Veteran's Correspondence.  He has also stated that his left hip pain stems from an ankle condition.  

He contends that he had ankle pain while on active duty that he attributes to running in combat boots, and states that left ankle pain has continued to the present.  He also contends that his ankle condition may be secondary to his right knee condition.   

Lastly, he contends that his disabilities are the result of "wear and tear" in service.  See December 2009 Veteran's Statement in Support of Claim.

The Veteran has current diagnoses of degenerative arthritis of the right knee, hip strain, and ankle strain.  See April 2017 VA examination reports with respect to all disabilities.  As such, Shedden element (1) is satisfied as to all issues.

Concerning Shedden element (2) as to the right knee, in-service incurrence of a disease or injury, the Board notes that the only injury to the Veteran's right knee identified in the Veteran's service treatment records is in April 1975, when he was treated for right knee pain.  There was no evidence of ecchymosis, fracture, or swelling, and he was treated with aspirin.  At the time of his examination for enlistment in the National Guard in January 1989, the Veteran checked the box indicating that he did not have a "trick" or locked knee, and a February 1992 physical examination report reflected a normal evaluation of the lower extremities, though the Veteran checked the box indicating that he did not know if he had a "trick" or locked knee.  Aside from the April 1975 injury, to which he has not explicitly attributed his current injuries, the Veteran has asserted that his current knee disability is related to a June 2001 injury in which his knee gave out while he was running on pavement.  However, based on verification of ACDUTRA/INACDUTRA dates, that injury did not occur during a period of either service.  Private treatment records also show that a right knee injury was sustained on November 10, 1999; upon a review of the Veteran's periods of ACDUTRA and INACDUTRA, that similarly did not occur during a period of either service.  Accordingly, the Board finds that the only in-service event occurred in April 1975, and therefore finds that Shedden element (2) has been met with respect to the knee.    

The Veteran does not assert that he suffered any particular injury to his left hip during his period of active duty service or periods of ACDUTRA or INACDUTRA.    Rather, he has asserted that his hip strain stems from general "wear and tear" of service, or that it is secondary to his right knee condition; the Board will address that argument below.

As to the in-service incurrence of a left ankle injury, service treatment records show that in January 1976, the Veteran sought treatment after he twisted his left foot while walking down stairs.  Care included elevation and ice.  X-rays showed no fracture or localized osseous defect.  Accordingly, the Board finds that Shedden element (2) has also been met with respect to the left ankle.

Preliminarily, the Board notes that presumptions of service incurrence for certain diseases such as arthritis which manifest themselves to a degree of disability of 10 percent or more within a year after separation from service do not apply to claims based on periods of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  In any event, with respect to all disabilities, there is no evidence of record demonstrating that arthritis of the right knee, left hip, or left ankle was diagnosed within one year of his discharge in 1980.

Returning to the Veteran's right knee claim, with respect to Shedden element (3), nexus or relationship, the evidence of record is against a finding that his current right knee disability is related to an in-service knee injury, or as a result of "wear and tear" in service.  In this regard, the September 2014 VA examiner opined that the Veteran's right knee condition was less likely than not related to his period of service.  The rationale was that despite the documented injury in April 1975, the Veteran remained on active duty without any further knee complaints.  Moreover, the record is silent for any knee complaints until the time the Veteran injured his knee outside a period of service.  The examiner acknowledged the wear and tear argument, ultimately opining that there would have been additional complaints regarding the right knee in service or the few years after active service.  Accordingly, it was the examiner's opinion that the Veteran's right knee condition had its onset in 2001 as the result of the right knee injury which resulted in a complex tear of the right medial meniscus.

In the Veteran's April 2017 VA knee examination report, the examiner opined that there was no nexus between the Veteran's in-service injury and his current disability, or between any wear and tear sustained in service and his current disability.  Acknowledging the April 1975 in-service knee complaint, the examiner noted that it was an acute injury that resolved without follow up care.  Like the September 2014 VA examiner, the April 2017 VA examiner attributed the Veteran's current knee problems to his June 2001 injury which did not occur during a period of service.

The Board finds both VA opinions probative insofar as they relate the Veteran's current right knee disability to his June 2001 injury, and not to the aggregate effect of wear and tear throughout the Veteran's service or to the Veteran's April 1975 in-service injury.  The Veteran has submitted private treatment records showing prolonged treatment for his right knee; however, such records do not establish a nexus between the Veteran's in-service knee injury and his current knee problems and in fact tend to show that sustained treatment on his knee started after the 2001 injury.

Accordingly, the Board finds that service connection is not warranted for a right knee condition.

Turning to the left hip disability, as noted above, the Veteran has not contended that he sustained an injury to his left hip in service.  Indeed, he has asserted that his left hip disability is secondary to his right knee condition.  See, August 2011 Veteran's Correspondence, September 2014 VA Examination Report at p. 2.  However, as the Veteran's right knee disability has not been found to be related to his military service, service connection for a left hip disability cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310.  To the extent the Veteran argues his hip disability is due to general wear and tear across all periods of service, the April 2017 VA examiner found no evidence of a wear and tear injury to the Veteran's hips upon examination that was caused by the Veteran's service.  As such, service connection cannot be granted on a direct basis, either.

Finally, with respect to Shedden element (3) as it relates to the left ankle, the evidence of record is against a finding that his current ankle strain is related to his in-service ankle injury.  In this regard, the Veteran underwent a VA ankle examination in September 2014.  He reported that he had ankle pain while he served on active duty, which he attributed to daily running in combat boots.  He said he often went to sick leave and complained of pain from the left ankle that radiated into his shin, and that he was told it was shin splints.  The examiner opined that the Veteran's left ankle condition was less likely than not due to military service.  The rationale was that after the January 1976 complaint in service, which resolved with ice, elevation, and hot soaks, there was no further mention of left ankle pain in service.  Though the Veteran reported at his examination that he consistently complained of left ankle pain, that statement was not supported in the record.  The first post-service evidence of foot pain was in 1996, sixteen years following active duty service.  Accordingly, the VA examiner was unable to establish a nexus between the Veteran's left ankle condition and service.

At the Veteran's April 2017 VA ankle examination, the Veteran reported his in-service ankle injury and stated that he had current ankle pain.  The examiner opined that the 1976 injury was acute and related to a soft tissue sprain of the left ankle which resolved.  The examiner further opined that there was no chronicity of care so as to suggest a chronic condition.  The examiner also stated that there was no evidence to suggest that the Veteran's left ankle condition was a result of wear and tear in service.  Finally, the examiner found no evidence to support the contention that the Veteran's ankle condition was related to his right knee condition, as the ankle condition was not the result of abnormal weight-bearing or abnormal gait.  In any event, as the Veteran's right knee disability is not service-connected, service-connection on a secondary basis based on causation or aggravation by the right knee is not warranted.  

In addition, service connection for a left ankle disability cannot be granted on a secondary basis, as the Veteran has contended, as the Veteran's right knee disability has not been found to be related to his military service.  See, 38 C.F.R. § 3.310.

For all these reasons, the Board finds that service connection is not warranted for a left ankle disability.

As noted, the Veteran has alternatively suggested and the Board has considered the theory that his disabilities might be related to the wear and tear of his duties in service.  Laypersons such as the Veteran are competent to report symptoms and disorders capable of lay observation, such as pain.  However, the Veteran's statements are not competent to demonstrate that any in-service symptoms he experienced were related to his currently diagnosed disabilities of the knee, hip, or ankle, to include degenerative arthritis and hip and ankle strain, as these processes cannot be readily observed.  See Woehlaert, 21 Vet. App. at 462.  In this regard, the Board acknowledges the Veteran's statements concerning "wear and tear" but has placed greater probative weight on the statements of the VA examiners who did not find that any of his claimed disabilities were caused by the effect of wear and tear during service.

The Board sympathizes with the Veteran and acknowledges that his right knee, left hip, and left ankle disabilities impact his daily life.  However, the weight of the evidence is against a finding that any disability was incurred in or related to service.  Post-service treatment records show that significant treatment began after his June 2001 knee injury, which was not sustained during a period of active duty service, to include a period of ACDUTRA or INACDUTRA. The Veteran does not assert that this injury took place during a period of active duty, or that he injured his left hip in service.   The VA examination reports of record have related his right knee disability to his June 2001 knee injury, and have additionally been unable to establish a nexus between his current ankle strain and his January 1976 in-service ankle injury.  There is no showing of aggravation during any period of service, and the medical professionals reviewing the file and examining the Veteran have assessed whether wear and tear over the years have contributed to the Veteran's current disability and have opined against the claim.  The Veteran has had ample opportunity to submit medical opinion evidence in favor of his claims, and against the findings of the VA examiner discussed above, but he has not done so.  Under these circumstances, the preponderance of the evidence is against a grant of service connection for the Veteran's right knee, left hip, and left ankle disabilities.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left hip disability is denied.

Service connection for a left ankle disability is denied.




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


